Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. ‘823 in view of DE 10 2007 023 125 A1.
	Regarding claim 1, Takahashi shows: An assembly for securing axial position of a sun gear of a planetary gearing stage on a rotor shaft of an electrical machine, wherein the sun gear (11) has an end section (27) that is stepped radially outward on inner diameter and is axially secured on the rotor shaft by a securing ring (25) , and a securing element is inserted into the end section of the sun gear and is at least partially pushed over the securing ring to radially secure the securing ring against centrifugal forces during rotation of the rotor shaft.
	Takahashi does not show the securing element. 
	Regarding claim 1, DE ‘125 shows: An assembly for securing axial position of a sun gear of a planetary gearing stage on a rotor shaft of an electrical machine, wherein the sun gear  has an end section that is stepped radially outward on inner diameter and is axially secured on the rotor shaft by a securing ring , and a securing element (24) is inserted into the end section  the securing ring against centrifugal forces during rotation of the rotor shaft.
	The claim does not positively recite a planetary gearing nor an electric motor. Therefore, the broadest reasonable interpretation of “sun gear” is just “a gear”. Thus, applicant is claiming a gear on a shaft with a particular attachment apparatus. 
	It would have been obvious to one of ordinary skill in this art at the time the application was effectively filed to apply the teaching of DE ‘125 to Takahashi if a designer wanted to improve the latter to prevent the split ring washer 25 from spreading at high speeds. DE ‘125 discusses centrifugal forces at paragraph [0019]. No unexpected results would be expected from such a modification and it would not require undue experimentation to add that feature to Takahashi. 
	Regarding claim 11, Takahashi shows: An electric axle drive comprising: a first shaft (4); a gear (11) positioned on the first shaft and having an end section (27) that is stepped radially outward on an inner diameter; a securing ring (25) axially securing the gear to the first shaft; and a securing element inserted into the end section of the gear radially over the securing ring to prevent release of the securing ring due to centrifugal forces during rotation of the first shaft.
	Takahashi does not show the securing element. 
	Regarding claim 11, DE ‘125 shows: An electric axle drive comprising: a first shaft; a gear positioned on the first shaft and having an end section that is stepped radially outward on an inner diameter; a securing ring axially securing the gear to the first shaft; and a securing element (24) inserted into the end section of the gear radially over the securing ring (9) to prevent release of the securing ring due to centrifugal forces during rotation of the first shaft.
. 
Allowable Subject Matter
Claims 2-10 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art does not show the additional features recited in dependent claims 2, 3, and 6-9, nor does it show the additional features recited in dependent claims 12, and 14-16. 
Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 23 October 2020 have been considered by the examiner. 
The references cited by the examiner are deemed pertinent to applicant’s disclosure. The apparently most pertinent prior art was applied; however other cited prior art may also be applicable. The other cited prior art is intended to illustrate the general state of the art in the field of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Dirk Wright/
Primary Examiner
Art Unit 3659



8/18/2021